IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00153-CV

                            IN RE ALVIE ROBINSON


                                Original Proceeding



                       MEMORANDUM OPINION


      Alvie Robinson, an inmate, seeks mandamus relief because of the trial court’s

alleged failure to timely rule on Robinson’s motion for summary judgment.

      Effective January 1, 2012, Chapter 14 of the Civil Practice and Remedies Code

was amended to apply to an action, including an appeal or an original proceeding,

brought by an inmate in a district, county, justice of the peace, or small claims court, or

an appellate court in which an affidavit of indigence is also filed. TEX. CIV. PRAC. &

REM. CODE ANN. § 14.002(a) (West Supp. 2013) (emphasis added); Douglas v. Turner, ___

S.W.3d ___, ___, 2013 WL 2245653, at *1 (Tex. App.—Waco May 9, 2013, no pet. h.); see

also In re Morris, No. 12-14-00106-CV, 2014 WL 1747270 (Tex. App.—Tyler Apr. 30, 2014,

orig. proceeding) (mem. op.) (applying Chapter 14 to original proceeding). Chapter

14’s requirements thus apply when an inmate files an appeal or an original proceeding.
Morris, 2014 WL 1747270, at *1; Douglas, ___ S.W.3d at ___, 2013 WL 2245653, at *1.

       Section 14.004(a) requires the inmate to file an affidavit or declaration “relating to

previous filings” in which the inmate must detail all previous actions filed pro se, other

than a suit under the Family Code, accompanied by a certified copy of the inmate’s

account statement. TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a) (West Supp. 2013).

The statement must “reflect the balance of the account at the time the claim is filed and

activity in the account during the six months preceding the date on which the claim is

filed.” Id. § 14.006(f) (West 2002). The filings required by chapter 14 are “an essential

part of the process by which courts review inmate litigation.” Douglas, ___ S.W.3d at

___, 2013 WL 2245653, at *1 (quoting Hickson v. Moya, 926 S.W.2d 397, 399 (Tex. App.—

Waco 1996, no writ)).

       The failure to file the affidavit or declaration “relating to previous filings” can

result in dismissal without notice or hearing.       Id. (citing Amir-Sharif v. Mason, 243
S.W.3d 854, 857 (Tex. App.—Dallas 2008, no pet.); Thompson v. Rodriguez, 99 S.W.3d 328,

329-30 (Tex. App.—Texarkana 2003, no pet.); and Jackson v. Tex. Dep't of Crim. Just., 28
S.W.3d 811, 814 (Tex. App.—Corpus Christi 2000, pet. denied)). Furthermore, when the

inmate fails to comply with the affidavit requirements, the court may assume that the

current action is substantially similar to one previously filed by the inmate and is thus

frivolous. Id. (citing Altschul v. TDCJ - Inmate Trust Fund Div., No. 10-11-00084-CV, 2012
WL 851681, at *1, 2012 Tex. App. LEXIS 2025, *3 (Tex. App.—Waco Mar. 14, 2012, pet.

denied) (mem. op.); Bell v. Tex. Dep't of Crim. Just., 962 S.W.2d 156, 158 (Tex. App.—

Houston [14th Dist.] 1998, pet. denied)); see also Morris, 2014 WL 1747270, at *1.

In re Robinson                                                                         Page 2
        Robinson filed a request to proceed in forma pauperis with a certified copy of his

inmate account statement, but he did not file an affidavit or declaration “relating to

previous filings.” We thus dismiss as frivolous his petition for writ of mandamus.1

Morris, 2014 WL 1747270, at *2; see Douglas, ___ S.W.3d at ___, 2013 WL 2245653, at *2.




                                                        REX D. DAVIS
                                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed as frivolous
Opinion delivered and filed June 12, 2014
[CV06]




1A motion for rehearing may be filed within 15 days after the final order of this Court is rendered. TEX.
R. APP. P. 52.9.

In re Robinson                                                                                    Page 3